Exhibit 10.13

AMENDMENT NO. 3
TO THE
OKLAHOMA GAS AND ELECTRIC COMPANY
RESTORATION OF RETIREMENT INCOME PLAN
(As Amended and Restated Effective January 1, 1994)

          Oklahoma Gas Electric Company, an Oklahoma corporation, in accordance
with the authority contained in Section 9 of the Oklahoma Gas and Electric
Company Restoration of Retirement Income Plan (the "Plan"), hereby amends the
Plan, effective as of January 1, 1998, as follows:

          1.           The second paragraph of Section 5 of the Plan is deleted
and replaced with the following paragraph:

          “Inmaking this computation, it is intended that the recipient should
receive an amount from this Plan which, if expressed as an actuarial equivalent
lump-sum amount, would enable him to purchase an individual annuity that would
produce a monthly benefit, after payment of applicable Federal, State and local
income taxes on such lump-sum amount at the maximum rates in effect in the year
of commencement of Plan benefits, equal to the monthly benefit, after payment of
such income taxes, that the recipient would have received under the Retirement
Plan had Sections 401(a)(17) and 415 of the Code not been applicable thereto,
less the benefits which are payable under the Retirement Plan.”

          2.           The first paragraph of Section 6 of the Plan is deleted
and replaced with the following paragraph:

          “Payment of benefits under this Plan shall be made only when, and if,
the participant is entitled to benefits under the Retirement Plan. Such payments
shall commence on the participant’s actual retirement date or within a
reasonable time thereafter, and such payments shall be made, on an actuarial
equivalent basis, in monthly or annual installments over a specified number of
years to be determined by the Retirement Committee in its discretion. If a
participant dies before the expiration of the specified payment period, his or
her beneficiary or beneficiaries shall be paid a lump-sum amount equal to the
present value of the remaining installment payments, determined on an actuarial
equivalent basis.”


